Citation Nr: 1506327	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a tripod fracture of the left orbital rim and maxillary bone with an abnormal buckling of an inferolateral aspect of the left orbit (left orbital injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from August 1973 to January 1984.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a low back disability and granted service connection for a left orbital injury and assigned an initial noncompensable rating, effective from June 22, 2006.  Jurisdiction of the Veteran's case is currently with the VA RO in Atlanta, Georgia.

In December 2011, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript is of record.

In March 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  In an October 2012 rating decision, the AOJ granted service connection for degenerative disc disease with lumbar spinal stenosis (claimed as lower back pain).  The AOJ's action represents a full grant of the benefits sought as to the claim for service connection for a low back disability.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's left orbital injury has been manifested by moderate, incomplete paralysis of the fifth (trigeminal) cranial nerve, with normal muscle strength and no affect on chewing.

2.  Functional impairment due to neuropathy of the seventh (facial) cranial nerve is not shown; and there is no evidence of impairment of masticatory function, malunion of the mandible with slight, moderate, or severe displacement, dependent on the degree of motion and relative loss of masticatory function, or limitation of motion of temporomandibular articulation on inter-incisal range or range of lateral excursion.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a left orbital injury have been met since June 22, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.73, 4.124a, 4.150, Diagnostic Codes 5325, 8205, 8207, 9904, 9905 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran's rating appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional VCAA notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty under the VCAA to assist the Veteran in the development of his increased rating claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains the Veteran's service treatment records, as well as post-service VA and non-VA medical records, and reports of VA examinations.  Moreover, his statements in support of the claim are of record, including testimony provided during the December 2011 hearing.  No available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  A review of the Veteran's electronic file does not reveal any additional treatment records not considered by the AOJ in the increased rating claim on appeal.

In October 2006, and April 2012 the Veteran underwent VA examination, and the examination reports are of record.  The examination reports contain the findings needed to rate the disability.  They do not include specific measurements of temporomandibular motion, but the most recent examiner noted the Veteran had no difficulty chewing, muscle strength was normal, and he had no facial muscle paralysis.  The examiner also indicated that the neurologic impairment was limited to paresthesia and numbness.  In the absence of any indication of impaired temporomandibular function, specific findings are not required.

The Veteran's representative argued before the Board that the 2012 examination was no longer contemporaneous.  There has; however, been no indication of a change in the disability since that examination.  The representative has not otherwise pointed to reasons why the examination is no longer an accurate reflection of the current disability.  Accordingly, the Board does not find any basis for additional examination.  The mere passage of time does not trigger the need for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007)

There was substantial compliance with the Board's 2012 remand as the Veteran was afforded the April 2012, examination.  The AOJ did not obtain records of his treatment at the VA medical center (VAMC) in Dublin, Georgia, but as the Board's remand pointed out, the Veteran reported treatment at that facility for the low back disability and not the left orbital injury; hence these records could not be relevant and the failure to obtain them, could not be prejudicial.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  

In this case, the Veteran has not asserted and the record does not show that he was prejudiced by the AOJ's failure to request records of his VA treatment for his left orbital injury.  Rather, the Veteran testified that he received treatment for his left orbital rim fracture disability from his private physician and would obtain and submit these treatment records.  See Board hearing transcript at pages 10-11.  The record was held open for an additional thirty days, until January 1, 2012, to enable him to submit the medical records, but he did not do so.  Id. at 11-12.  Private treatment records, dated from 2002 to 2011, regarding his low back disability were received by the AOJ on January 18, 2012.

Further, the Veteran did not respond to the AOJ's April 2012 letter requesting that he provide authorization for VA to obtain private medical records regarding treatment for his left orbital rim fracture disability.  VA has no duty to obtain records where the necessary authorization has not been provided.  38 C.F.R. § 3.159(c)(1)(ii) (2014).  Given that he did not provide authorization for VA to obtain his private treatment records, VA had no duty to further assist in obtaining them.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and asked questions aimed at determining whether there was any evidence tending to substantiate entitlement to a compensable rating.  As a result of these questions the record was held open for an additional thirty days to allow him to submit private medical treatment records.  The RO had previously informed the Veteran via a rating decision and statement of the case as to why it had not granted a compensable rating.  The Veteran's testimony centered around his symptoms and thereby evidenced his understanding that this was the basis upon which a rating would be assigned.  He also provided testimony regarding the disabilities impact on work and daily life. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in substantiating his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Rating Criteria

The Veteran's service-connected left orbit injury is currently rated pursuant to the rating criteria for facial muscle injury.  Diagnostic Code 5325 provides, as relevant, consideration of functional impairment due to neuropathy of the seventh (facial) cranial nerve (see 38 C.F.R. § 4.124a , Diagnostic Code 8207).  38 C.F.R. § 4.73.  Otherwise, Diagnostic Code 5325 provides for the assignment of a minimum 10 percent evaluation if the facial muscle injury interferes to any extent with mastication.  Id. 

Under Diagnostic Code 8205, paralysis of the fifth (trigeminal) cranial nerve that is moderate and incomplete warrants a 10 percent rating, incomplete and severe paralysis warrants a 30 percent rating, and complete paralysis warrants a 50 percent rating, dependent upon the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

Pursuant to the rating criteria for disabling oral and dental conditions, Diagnostic Code 9904 allows for the consideration of impairment due to malunion of the mandible with slight, moderate, or severe displacement, dependent on the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150. 

Diagnostic Code 9905 evaluates impairment based on limitation of motion of temporomandibular articulation on inter-incisal range (providing a minimum 10 percent evaluation for inter-incisal range limited to 31-40 millimeters, increasing to a maximum of 40 percent for inter-incisal range limited to zero-10 millimeters) or range of lateral excursion (with provision of a 10 percent evaluation for range of lateral excursion limited to zero-4 millimeters).  Id.



Factual Background

The Veteran contends that he has experienced left facial numbness, including under his gum, and had difficulty chewing on his left side.  See Board hearing transcript at page 3.  The Veteran experienced swelling and daily tenderness on his left side that he rated as 7 out of 10 on a pain scale and affected his ability to swallow.  Id. at 4-5.  He took Motrin for pain relief.  Id. at 6.

The Veteran worked as an aircraft painter for approximately twenty years that necessitated wearing a full or half face respirator.  Id. at 6-8.  His left orbit injury made the straps used to tighten this equipment uncomfortable for him.

The October 2006 VA examiner noted the Veteran's complaints of a sore left maxillary sinus, although the area was not painful, red, or hot.  He had flares of pain every two or three days, and rated his pain as a 5 or 6 on a scale of 1 to 10.  His pain occurred when he wore a full-face respirator at work, and improved when he removed the mask.  He did not take prescribed medication for the disability.  There was no functional impairment during flare-ups, no use of assistive devices, and the Veteran's left orbit injury had no effect on his usual occupation or activities of daily living.

On examination, there was tenderness over the inferior rim of the left orbit and maxillary bone just inferior to the orbit over the maxillary sinus.  X-rays showed hyperpneumatization of the sinuses.  There appeared to be a slight buckling of the inferior lateral aspect of the left orbit that may be projectional or developmental or may represent old trauma.  The clinical assessment was a tripod fracture of the left orbital rim and maxillary bone with an abnormal X-ray revealing buckling of an inferolateral aspect of the left orbit.

The April 2012 VA muscle injuries examination report includes the Veteran's history of facial fractures from a motor vehicle accident and that he previously had partial facial palsy from the accident by report.  The examiner found no signs of muscle injury and no muscle atrophy and opined that the Veteran's muscle injury did not impact his ability to work.

A VA bones (fractures and bone disease) examination report, also dated in April 2012, notes that the Veteran's inferolateral orbit bone on the left was deformed with angulation.  Some slight buckling of the inferolateral aspect of the left orbit, from previous trauma, was observed.  The examiner noted a normal orbit exam.  The diagnosis was a history of a tripod fracture of the left orbital rim and maxillary bone with abnormal (X-ray) revealing buckling of an inferolateral aspect of the left orbit, healed exam, normal.  Problems associated with the diagnosis included facial fracture of the left orbit that had no significant effects on the Veteran's general occupation and daily activities.

The VA examiner found that the Veteran had improved symptoms from the cranial VII neuropathy and opined that the Veteran had fifth cranial nerve neuropathy with continual buccal and gum line paresthesia and numbness that was as least as likely as not caused by the in-service injury.  The Veteran did not have any motor paralysis of the facial muscles currently.

In a Cranial Nerve Conditions examination report, dated in April 2012, the VA examiner noted that the Veteran was diagnosed with a cranial nerve condition, described as cranial nerve V-trigeminal neuropathy, diagnosed in 1982.  The Veteran reported that he had improved with his symptoms from the initial accident, but always continued to have some left upper gum and left cheek area numbness.  He was able to chew without difficulty, and denied any new injuries or symptoms.  

The Veteran's trigeminal neuropathy was manifested by mild numbness on the left side of his mouth and throat.  The trigeminal nerve involved numbness to the left upper gum area, and left cheek area near the nasal fold area to the cheek.  Muscle strength and sensory testing for cranial nerve V (motor: muscles of mastication; clench jaw, palpate masseter, temporalis) was normal.  Incomplete, moderate paralysis of cranial nerve V (trigeminal) was noted.  The Veteran's cranial nerve condition did not impact his ability to work.



Analysis

The Veteran is competent to report his left orbital rim symptoms, including their frequency and severity.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are credible and are not contradicted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the Board has duty to assess the credibility of competent evidence). 

The Veteran's statements and the medical examinations indicate that he experiences mild left gum and cheek numbness due to his left orbit injury described as moderate, incomplete paralysis of cranial nerve V (trigeminal).  While the Veteran testified that wearing a full or half face respirator necessary in his work as an airplane painter was uncomfortable due to his left orbit injury, he did not report, and the record does not show, that he is unable to work due to the disability at issue.

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 10 percent rating, for moderate, incomplete paralysis of cranial nerve V under Diagnostic Code 8205, effective from the initial grant of service connection on June 22, 2006.

An initial rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes as the evidence does not show findings of functional impairment due to neuropathy of the seventh (facial) cranial nerve, impairment of masticatory function, malunion of the mandible with slight, moderate, or severe displacement, dependent on the degree of motion and relative loss of masticatory function; and/or limitation of motion of temporomandibular articulation on inter-incisal range or range of lateral excursion.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected migraine disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The impairment to due the Veteran's left orbit disability includes mild numbness on the left side of his mouth and throat.  These manifestations are contemplated by the rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Hence, referral for extraschedular consideration is not warranted. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In sum, an initial 10 percent evaluation is warranted for the Veteran's left orbit injury since the grant of service connection.  The benefit of the doubt has been resolved in his favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected migraine headache disability, as the court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An initial 10 percent disability rating for the left orbital injury is granted, effective June 22, 2006.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


